           Case 6:18-cr-10099-EFM Document 120 Filed 07/26/19 Page 1 of 2



BERKOWITZOLIVER                         LLP



Shazzie Naseem
snaseem@berkowitzoliver.com
DD: (816) 627-0264

                                         July 26, 2019

VIA Email to:

Keplar Funk
Alan Diamond
3962 West Eau Gallie Blvd.,
Suite B
Melbourne, FL 32934
Attorneys for Bradley A. Pistotnik

Edward Robinson
Orpheum Office Building
200 N. Broadway, 5th Floor
Wichita, KS 67202
Attorney for David Dorsett

Jason W. Hart
Office of United States Attorney - Wichita
301 North Main Street, Suite #1200
Wichita, KS 67202-4812

                                              RE:   Xcentric Ventures, LLC Production
                                                    Response to Subpoena

Counsel:

The attached documents are submitted on behalf of Xcentric Ventures, LLC and respond to
categories identified in the subpoena request, the Court’s Order, and the meet and confer
conference held on June 26, 2019. The Bates-range for this production is XCV Pistotnik 002669
– XCV Pistotnik 002679 and XCV Pistotnik 002680 (.pst file). To further assist the parties with
an understanding of the documents produced, I am providing some additional explanation and
context in this letter. I continue to remain available for additional questions or follow up
discussions to move things forward with the case. All documents are produced in accordance
with the terms articulated in the standing Protective Order and are considered confidential.
         Case 6:18-cr-10099-EFM Document 120 Filed 07/26/19 Page 2 of 2



BERKOWITZOLIVER                           LLP



Need for Additional Time to Produce Emails:

This production contains a native .pst file for additional emails collected. However, because of
the volume of email information collected, additional time will be needed to review those
materials in order to make the email production complete. We will supplement this production
with the remaining emails, which Xcentric believes can be accomplished within the next week.

Production Notes:

Anything redacted was either irrelevant (such as other matters not related to this case) or to
protect the identification of internal personnel (such as Xcentric’s staff paralegal, or the name of
their internal accountant, etc.), or to protect financial information.

   •   XCV Pistotnik002669 – an Excel spreadsheet of traffic log to the Pistotnik report.

   •   XCV Pistotnik002670 – a Excel spreadsheet of traffic log to the Pistotnik report.

   •   XCV Pistotnik002671 – a text doc from that is a list of the extortion messages.

   •   XCV Pistotnik002672 - is a zip file containing “outlook items” (must be opened in
       notepad or something similar) of the attack emails.

   •   XCV Pistotnik002673 – 002677 – emails.

   •   XCV Pistotnik002678 – .pst file containing attack emails.

   •   XCV Pistotnik002679 – audio file containing a phone interview that Maria Speth and
       Adam Kunz had with Brad Pistotnik on 9/25/2014 in response to the email flood.

   •   XCV Pistotnik002680 – is a zip file containing a .pst file with the email attack files that
       went to mcs@jaburgwilk.com (1,921), info@jabrugwilk.com (1,918) and
       ask@jaburgwilk.com (1,883) on September 25, 2014. This is ready to go.


If you are unable to open the file containing the documents, please do not hesitate to contact us
for assistance.



                                                Sincerely,



                                                Shazzie Naseem
